989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Neil RANEY, Jr., Plaintiff-Appellant,v.LEOPOLD, Dr.;  Central State Hospital, Defendants-Appellees.
No. 92-2515.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 19, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-769)
William Neil Raney, Jr., Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William Neil Raney, Jr., appeals from the district court's order dismissing Raney's complaint pursuant to 28 U.S.C.s 1915(d) (1988).  Our review of the record and the district court's opinion discloses that the district court did not abuse its discretion and this appeal is without merit.  Accordingly, we affirm the decision of the district court.  The motion to amend exhibits to the informal brief is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED